                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION


    VELIA ALONSO-SERRANO, #20733-078                 §
                                                     §
    VS.                                              §              CIVIL ACTION NO. 4:16cv604
                                                     §         CRIMINAL ACTION NO. 4:13cr13(1)
    UNITED STATES OF AMERICA                         §

                                       ORDER OF DISMISSAL

           The above-entitled and numbered civil action was referred to United States Magistrate Judge

    Christine A. Nowak. The Report and Recommendation of the Magistrate Judge, which contains

    proposed findings of fact and recommendations for the disposition of such action, has been presented

    for consideration. No objections having been timely filed, the Court concludes that the findings and

    conclusions of the Magistrate Judge are correct, and adopts the same as the findings and conclusions

    of the Court.
.
           It is therefore ORDERED that the motion to vacate, set aside, or correct sentence is

    DISMISSED without prejudice. It is further ORDERED that all motions by either party not

    previously ruled on are hereby DENIED.

          SIGNED this 4th day of December, 2018.




                                         ___________________________________
                                         AMOS L. MAZZANT
                                         UNITED STATES DISTRICT JUDGE
